Order, Supreme Court, New York County (Michael J. Obús, J.), entered on or about December 11, 2008, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant did not ask the hearing court for a downward departure from his presumptive risk level. Therefore, that claim is unpreserved (see People v Arps, 65 AD3d 939 [2009]). In any event, we find no basis for such a departure. Defendant’s point score was well above the threshold for a level two offender, and the underlying sex crimes were committed against eight-year-old children. The mitigating factors asserted by defendant were adequately taken into account by the risk assessment instrument. Concur—Andrias, J.P., Saxe, Catterson, Abdus-Salaam and Manzanet-Daniels, JJ.